— In an action to recover damages for wrongful death and conscious pain and suffering, the plaintiff appeals from an order of the Supreme Court, Kings County (Levine, J.), dated November 14, 1984, which granted the defendant’s motion for summary judgment and dismissed the complaint for lack of personal jurisdiction.
Order affirmed, with costs.
The record amply supports Special Term’s finding that the defendant was never properly served and that it did not contribute in any way to the improper service of process. Mollen, P. J., Thompson, Niehoff, Rubin and Kunzeman, JJ., concur.